Citation Nr: 0736502	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from May 5, 
1955 to April 21, 1959; from May 28, 1962 to March 31, 1964; 
from December 28, 1965 to December 27, 1967; and from March 
7, 1968 to December 31, 1980.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for an eye condition to 
include blindness in one eye.  The RO issued a notice of the 
decision in May 2004.  The veteran timely filed a Notice of 
Disagreement (NOD) concerning a right eye condition in May 
2004.  The RO provided a Statement of the Case (SOC) in 
January 2006, which addressed the conditions of both eyes.  
In March 2006, the veteran timely filed a substantive appeal.  
In August 2006, the RO provided a Supplemental Statement of 
the Case (SSOC). 

In October 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the veteran testified that he did not receive a 
right eye injury in service.  A transcript of the hearing is 
associated with the claims folder. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  While the veteran sustained eye trauma during service, 
his separation examination of the eyes was negative for 
residuals of an injury, a chronic disability of either eye is 
not apparent from the medical record until more than 20 years 
post-service, and the preponderance of the competent evidence 
is against a nexus between a current eye disorder and any 
incident of service.

CONCLUSION OF LAW

Service connection for residuals of an eye injury is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

A June 2003 letter from the RO clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  This correspondence made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It additionally apprised the 
veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims, and also asked 
the veteran to provide VA with any medical reports in his 
possession.  The June 2003 RO letter also informed the 
veteran about the type of evidence needed to support a direct 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during  military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19  Vet. App. at 
403; see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
June 2003 letter.  However, the RO did supply notice of these 
elements in a March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the April 2004 RO decision that is the subject of this appeal 
in its June 2003 letter.  As noted above, however, the RO did 
not supply notice of the two Dingess elements until March 
2006, approximately two years after the RO decision.  
However, the claim was readjudicated after all of the notice 
was provided.  See August 2006 supplemental statement of the 
case; Mayfield v. Nicholson, 444  F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Moreover, the Board cannot conclude 
that the defect in timing of Dingess notice affected the 
essential fairness of the adjudication.  The presumption of 
prejudice is therefore rebutted.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a January 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The examination included an unequivocal opinion that 
addresses the nexus question at hand and it was supported by 
a rationale.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19  
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 


III. Analysis

a. Factual Background

Service medical records reflect that the veteran received a 
normal clinical evaluation of the eyes in his May 1955 
enlistment examination and in April 1959 and May 1962 
examinations.  He had visual acuity of 20/20 during this time 
period.

A September 1963 medical record indicates that the veteran 
received treatment for metal shavings in his right eye while 
serving on an aircraft carrier off the coast of Vietnam.  The 
clinician noted the presence of multiple superficial 
scratches on the left cornea.  He prescribed the veteran 
Neosporin and gave him an eye patch.

In December 1965 and March 1968, the veteran again received a 
normal clinical evaluation of the eyes and had visual acuity 
of 20/20.

A December 1967 examination indicates that the veteran 
received a normal clinical evaluation of the eyes and had 
visual acuity of 15/15.

An October 1973 medical record indicates that the veteran 
received treatment for hydraulic fluid in his eyes.  His eyes 
were irrigated and the clinician indicated that "[the 
veteran] seems to have good vision, no complaints."  He was 
told to return to work.

A September 1975 re-enlistment examination indicates that the 
veteran received a normal clinical evaluation of the eyes and 
had visual acuity of 15/15.

The veteran received a normal clinical evaluation of the eyes 
in his December 1980 separation examination.  He had visual 
acuity of 25/25.

In February 2003, the veteran was examined by G.J.M., M.D.  
The veteran complained of "severely declining" vision in 
both eyes.  He had visual acuity of 20/80 in the right eye 
and finger counting visual acuity in his left eye.  He also 
had full field vision.  Dr. G.J.M. diagnosed bilateral 
cataracts, right worse than left, and a macular scar in the 
left eye.  

The veteran had right eye cataract surgery in March 2003.  
The pre-operative examination report indicates that the best 
corrected vision in the right eye was 20/50.  A March 2003 
post-operative examination report indicates that the 
veteran's right eye vision had improved to 20/20.  The 
veteran asked the doctor if his left eye vision would improve 
with cataract surgery.  Dr. G.J.M.'s report states that the 
veteran "understands mac. scar preventing good VA."

A March 2003 note from Dr. G.J.M. indicates that the veteran 
had a macular scar in the left eye causing blindness in that 
eye and had recent cataract surgery in the right eye.

An August 2003 VA treatment note indicates that the veteran 
denied having blurred vision.

A January 2004 VA examination noted that the veteran had 
uncorrected distance visual acuity of 20/50 in the right eye 
and finger counting visual acuity in the left eye.   He had 
uncorrected near visual acuity of 20/200 in the right eye and 
was unable to see the visual acuity chart with his left eye.  
The examiner noted that the veteran had corrected distance 
visual acuity of 20/25 and corrected near visual acuity of 
20/20 in the right eye.  There was no improvement in the left 
eye vision with any lens.  Physical examination revealed 
normal pupils bilaterally that reacted normally to direct and 
indirect light.  There was mild yellowing of the lens in the 
left eye.  The examiner also noted vessel attenuation at the 
posterior pole as well as scarring of the macula in the left 
eye.  The diagnosis was right pseudophakia and left macular 
scar of unknown etiology.  While the examiner did not 
indicate that the claims file was reviewed, a history was 
obtained from the veteran, to include the two eye injuries 
during service.  Following the consideration of that history 
and the clinical evaluation of the veteran's eyes, the 
examiner concluded that "[the veteran's] ocular conditions 
are more likely than not unrelated to inservice injury of 
September 24, 1963, of metal shavings to right eye and 
multiple scratches of left cornea or inservice injury of 
October 29, 1973, hydraulic fluid in eye."  The physician 
explained that the inservice injuries were superficial, while 
the veteran's current eye conditions are internal.  The 
physician also noted that the veteran's corrected vision in 
both eyes following the injuries was 20/15 in both eyes.  A 
Goldman bowl visual field revealed a normal right eye and a 
generalized constriction in the left eye. 

A February 2005 VA treatment note indicates that the veteran 
complained of a gradual decline in his right vision 
especially when reading fine print.  He also reported that 
his right eye watered intermittently when reading fine print.  
The veteran related that the new glasses he received in 
October 2004 did not seem to be working.  The assessment was 
that the veteran had corrected visual acuity of 20/40 in his 
right eye and finger counting visual acuity in the left eye; 
macular scar in the left eye with decreased vision and 
central scotoma; pseudophake in the right eye; and a cataract 
in the left eye. 

A February 2006 note from Dr. G.J.M. contains the following 
statement:

[The veteran] has a history of an eye injury while 
on board ship.  He presently has a macular scar in 
the left eye which causes him to have count fingers 
vision only.

During his October 2007 videoconference hearing, the veteran 
testified that he injured his left eye during service while 
working on the flight deck of an aircraft carrier after some 
hydraulic fluid hit him in the left eye.  He related that the 
corpsman washed his eye out and told him that he would "be 
all right."  The veteran reported that initially his left 
eye did not bother him but that after a few months it 
"start[ed] acting up."  He testified that "sooner or later 
after I got out, I went to see a doctor.  I think it was Dr. 
G.J.M."  According to the veteran the doctor "took [the 
left eye] out, looked at it, and said there was nothing he 
could do for it."  He reported that he has had blurry vision 
since that time, and that the doctor told him there was a lot 
of pressure on the right eye because of the left eye 
condition.  However, he stated that much of the stress on the 
right eye was relieved after he started wearing glasses.  The 
veteran further testified that he had experienced pain on the 
side of his right eye, "like a headache," since the 
hydraulic fuel incident.  He also stated that Dr. G.J.M. told 
him that the hydraulic fluid had caused the scar in his left 
eye.




b. Discussion

The preponderance of the competent evidence is against a 
nexus between the veteran's left eye injury and any incident 
of service.  The Board notes at the outset the significant 
lapse in time between the veteran's 1980 separation and the 
first documented medical report of vision problems in 2003.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  In the instant case, the 
veteran's first diagnosis of vision problems occurred upon a 
medical consultation in 2003, over 20 years after discharge.  
An absence of relevant evidence for such duration weighs 
against the veteran's claim of service connection.  Maxson, 
supra.

The Board affords greater probative value to the VA 
examiner's opinion than to Dr. G.J.M.'s opinion given the 
facts of this case.  The credibility and weight to be 
attached to medical opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

A private physician reported in February 2006 that the 
veteran had a history of an in-service left eye injury and 
that he had a macular scar in that eye.  According to the 
doctor, that scar caused the veteran to have count finger 
vision only in that eye.  However, the private physician did 
not render an opinion as to the etiology of the veteran's eye 
condition.  To the extent that this opinion can be construed 
as supporting the contended causal link, its probative value 
is weakened by an absence of a rationale.  The Board 
specifically notes that the VA physician who examined the 
veteran in January 2004 discussed the superficial nature of 
the in-service injuries and the internal eye damage that is 
currently present with very precise reference to both service 
and post-service findings.  There was no such reference in 
Dr. G.J.M.'s statement.  In fact, the latter clinician did 
not specifically link a current eye disorder to in-service 
eye trauma.  

The VA examiner unequivocally concluded that the veteran's 
eye conditions are not due to his military service.  He 
determined that the described in-service injuries were 
superficial, while the veteran's current eye conditions are 
internal.  He further noted that the veteran had normal 
visual acuity in both eyes after both in-service incidents.  
The VA examiner provided a more thorough opinion regarding 
the etiology of the veteran's eye conditions.  In view of the 
foregoing, the Board finds that the combination of the fact 
that more than 20 years that elapsed before a chronic eye 
disorder was first noted and the VA opinion that the 
veteran's current eye conditions are not due to his military 
service outweighs the February 2006 opinion.  

The veteran's assertions alone are insufficient to support a 
grant of service connection.  It is undisputed that a lay 
person is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, without the appropriate 
medical training or expertise, a lay person is not competent 
to render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's left eye injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.  In this regard, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

IV. Conclusion 

For the reasons stated above, the Board finds that a claim 
for service connection for residuals of an eye injury is not 
warranted.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Entitlement to service connection for residuals of an eye 
injury is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


